

Exhibit 10.2














FIFTH AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT
made by

THE SCOTTS MIRACLE-GRO COMPANY,

EACH DOMESTIC SUBSIDIARY BORROWER

and certain of their Domestic Subsidiaries

in favor of

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


Dated as of July 5, 2018










--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page
  SECTION 1.
DEFINED TERMS
5
 
 
 
 
 
   1.1.
Definitions
5
 
   1.2.
Other Definitional Provisions
6
 
 
 
 
 
SECTION 2.
BORROWER GUARANTEE
7
 
 
 
 
 
   2.1.
Borrower Guarantee
7
 
   2.2.
No Subrogation
7
 
   2.3.
Amendments, etc. with respect to the Subsidiary Borrower Obligations
8
 
   2.4.
Guarantee Absolute and Unconditional
8
 
   2.5.
Reinstatement
9
 
   2.6.
Payments
9
   
   2.7.
Keepwell
9
 
 
 
     SECTION 3.
DOMESTIC SUBSIDIARY GUARANTEE
9
 
 
 
 
 
   3.1.
Domestic Subsidiary Guarantee
9
 
   3.2.
Right of Contribution
10
 
   3.3.
No Subrogation
10
 
   3.4.
Amendments, etc. with respect to the Borrower Obligations and the Borrower’s
Guarantor Obligations
10
 
   3.5.
Guarantees Absolute and Unconditional
11
 
   3.6.
Reinstatement
11
 
   3.7.
Payments
12
 
   3.8.
Keepwell
12
 
 
 
 
 
SECTION 4.
GRANT OF SECURITY INTEREST
12
 
 
 
 
 
SECTION 5.
REPRESENTATIONS AND WARRANTIES
13
 
 
 
 
 
   5.1.
Title; No Other Liens
13
 
   5.2.
Perfected First Priority Liens
13
 
   5.3.
Jurisdiction of Organization
13
 
   5.4.
Domestic Subsidiaries
13
 
   5.5.
Pledged Stock
14
 
   5.6.
Receivables
14
 
 
 
 
 
SECTION 6.
COVENANTS
14
 
 
 
 






--------------------------------------------------------------------------------



2


 
   6.1.
Delivery of Certificated Securities
14
 
   6.2.
Maintenance of Insurance
14
 
   6.3.
Payment of Obligations
15
 
   6.4.
Maintenance of Perfected Security Interest; Further Documentation
15
 
   6.5.
Notices
15
 
   6.6.
Pledged Stock
15
 
   6.7.
Receivables
16
 
 
 
 
 
SECTION 7.
REMEDIAL PROVISIONS
17
 
 
 
 
 
   7.1.
Certain Matters Relating to Receivables
17
 
   7.2.
Communications with Obligors; Grantors Remain Liable
17
 
   7.3.
Pledged Stock
18
 
   7.4.
Proceeds to be Turned Over to Administrative Agent
18
 
   7.5.
Application of Proceeds
19
 
   7.6.
Code and Other Remedies
19
 
   7.7.
Registration Rights
20
 
   7.8.
Deficiency
21
 
 
 
 
 
SECTION 8.
THE ADMINISTRATIVE AGENT
21
 
 
 
 
 
   8.1.
Administrative Agent’s Appointment as Attorney-in-Fact, etc.
21
 
   8.2.
Duty of Administrative Agent
22
 
   8.3.
Execution of Financing Statements
22
 
   8.4.
Authority of Administrative Agent
22
 
 
 
 
 
SECTION 9.
MISCELLANEOUS
23
 
 
 
 
 
   9.1.
Amendments in Writing
23
 
   9.2.
Notices
23
 
   9.3.
No Waiver by Course of Conduct; Cumulative Remedies
23
 
   9.4.
Expenses; Indemnity
23
 
   9.5.
Successors and Assigns
24
 
   9.6.
Right of Set-Off
24
 
   9.7.
Counterparts
24
 
   9.8.
Severability
24
 
   9.9.
Section Headings
24
 
   9.10.
Integration
24
 
   9.11.
GOVERNING LAW
25
 
   9.12.
Submission to Jurisdiction; Waivers
25
 
   9.13.
Acknowledgments
25
 
   9.14.
Additional Grantors
25






--------------------------------------------------------------------------------



3


 
   9.15.
Releases; Reinstatement
26
 
   9.16.
Conflict of Laws
27
 
   9.17.
WAIVER OF JURY TRIAL
27
 
   9.18.
Amendment and Restatement
27
 
 
 
 
 
 
 
 
   SCHEDULES
 
 
 
 
Schedule 1
Notice Addresses of Guarantors
 
 
 
Schedule 2
Description of Pledged Stock
 
 
 
Schedule 3
Jurisdiction of Incorporation
 
 
 
Schedule 4
Domestic Subsidiaries
 
 
 
Schedule 5
Non-Pledging Subsidiaries
 
 
















--------------------------------------------------------------------------------




4


THIS FIFTH AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of
July 5, 2018 made by each of the signatories hereto (together with any other
entity that may become a party hereto as provided herein, the “Grantors”), in
favor of JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) from time to time parties to the Fifth Amended and Restated Credit
Agreement, dated as of July 5, 2018 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among THE SCOTTS
MIRACLE-GRO COMPANY, an Ohio corporation (the “Company”), the Subsidiary
Borrowers, (as defined in the Credit Agreement) from time to time parties to the
Credit Agreement, the Co-Syndication Agents and the Co-Documentation Agents
named therein and the Administrative Agent.
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Company and the Subsidiary Borrowers upon the
terms and subject to the conditions set forth therein;
WHEREAS, the Company and each Subsidiary Borrower is a member of an affiliated
group of companies that includes each other Grantor;
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Company and each Subsidiary Borrower to make
valuable transfers to one or more of the other Grantors in connection with the
operation of their respective businesses;
WHEREAS, the Company, each Subsidiary Borrower and the other Grantors are
engaged in related businesses, and each Grantor will derive substantial direct
and indirect benefit from the making of the extensions of credit under the
Credit Agreement;
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Company and any Subsidiary Borrower
under the Credit Agreement that the Grantors shall have executed and delivered
this Agreement to the Administrative Agent for the ratable benefit of the
Secured Parties; and
WHEREAS, it is acknowledged and agreed by each party hereto that (i) this
Agreement hereby amends and restates in all respects that certain Fourth Amended
and Restated Guarantee and Collateral Agreement (the “Existing Guarantee and
Collateral Agreement”) dated as of October 29, 2015, among the Company, the
Grantors party thereto, the several banks and other financial institutions
parties thereto and the Administrative Agent, in accordance with the terms and
conditions set forth in this Agreement, (ii) from and after the date hereof,
each reference to the “Agreement” or other reference originally applicable to
the Existing Guarantee and Collateral Agreement contained in any Loan Document
shall be a reference to this Agreement, as amended, supplemented, restated or
otherwise modified from time to time and (iii) it is the intent of the parties
hereto that this Agreement not constitute a novation of the obligations and
liabilities of the parties under the Existing Guarantee and Collateral Agreement
nor impair the liens and security interests created thereunder, but that this
Agreement amend and restate in its entirety the Existing Guarantee and
Collateral Agreement and re-evidence the obligations and liabilities of each
Grantor outstanding thereunder and that such obligations and liabilities shall
remain in full force and effect and to the fullest extent permitted by
applicable law this Agreement shall not adversely affect the liens and security
interests created under the Original Security Agreement or the priority thereof.





--------------------------------------------------------------------------------



5


NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Company
and each Subsidiary Borrower thereunder, each Grantor hereby agrees with the
Administrative Agent, for the ratable benefit of the Secured Parties, as
follows:
SECTION 1.    DEFINED TERMS
1.1.    Definitions
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement
and the following terms are used herein as defined in the New York UCC:
Accounts, Certificated Security, Chattel Paper, Equipment, Inventory,
Instruments and Supporting Obligations.
(b)    The following terms shall have the following meanings:
“Agreement”: this Fifth Amended and Restated Guarantee and Collateral Agreement,
as the same may be amended, supplemented or otherwise modified from time to
time.
“Collateral”: as defined in Section 4.
“Foreign Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction outside the United States of America, except for any such
Subsidiary which is a “check-the-box” entity under Regulation section 301.7701-3
of the Code.
“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.
“Full Security Period”: any period from and after the Effective Date other than
any Unsecured Period.
“Guarantors”: the collective reference to each Grantor other than the Company.
For the avoidance of doubt, notwithstanding any other provision of this
Agreement, the parties hereto expressly agree that no Foreign Subsidiary shall
be a Guarantor.
“Issuers”: the collective reference to each issuer of any Pledged Stock.
“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.
“Obligations”: has the meaning provided in the Credit Agreement.
“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options or rights of any nature whatsoever
in respect of the Capital Stock of any Subsidiary of the Company (to the extent
required to be pledged under Section 5.11 of the Credit Agreement) that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect;
provided that in no event shall the “Pledged Stock” include the Capital Stock of
any of the Subsidiaries listed on Schedule 5 or more than 65% of the total
outstanding Foreign Subsidiary Voting Stock of any Foreign Subsidiary be
required to be pledged hereunder.





--------------------------------------------------------------------------------



6


“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Pledged Stock, collections thereon or
distributions or payments with respect thereto.
“Qualified Keepwell Provider”: in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.”
“Ratings Release Date”: as defined in Section 9.15(c).
“Receivable”: shall mean any Account and any other right to payment for goods
sold or leased or for services rendered, whether or not such right is evidenced
by an Instrument or Chattel Paper and whether or not it has been earned by
performance, other than Sold Receivables.
“Secured Parties has the meaning provided in the Credit Agreement.
“Securities Act”: the Securities Act of 1933, as amended.
“Specified Conditions” means, at any time of determination thereof, (a) no
Incremental Term Loans in the form of an institutional term loan B facility have
been issued and are outstanding pursuant to Section 2.20 of the Credit Agreement
and (b) (i) the Company’s “corporate credit rating” from S&P (or such other term
as S&P may from time to time use to describe the Company’s senior unsecured
non-credit enhanced long term indebtedness, such rating, the “S&P Rating”) shall
be at least BBB- (with a stable outlook) and the Company’s “corporate family
rating” from Moody’s (or such other term as Moody’s may from time to time use to
describe the Company’s senior unsecured non-credit enhanced long term
indebtedness, such rating, the “Moody’s Rating”) shall be at least Baa3 (with a
stable outlook) or (ii) (x) the Company’s S&P Rating shall be at least BBB-
(with a stable outlook) or the Company’s Moody’s Rating shall be at least Baa3
(with a stable outlook) and (y) the Leverage Ratio is less than or equal to 2.50
to 1.00.
“Swap” shall mean any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Obligation” shall mean, with respect to any Person, any obligation to pay
or perform under any Swap.
“Unsecured Period”: as defined in Section 9.15(c).
1.2.    Other Definitional Provisions (a)     The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.





--------------------------------------------------------------------------------



7


(c)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
SECTION 2.    BORROWER GUARANTEE
2.1.    Company Guarantee (a)    The Company hereby, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by each Subsidiary when
due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations (other than with respect to any Guarantor any Excluded Swap
Obligations of such Guarantor).
(b)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of the Company hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by the Company under applicable federal and state laws relating to the
insolvency of debtors.
(c)    The guarantee contained in this Section 2 shall remain in full force and
effect until all the Obligations and the obligations of the Company under the
guarantee contained in this Section 2 shall have been satisfied by payment in
full, no Letter of Credit shall be outstanding and the Commitments and Loans
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement each applicable Subsidiary may be free from any
Obligations.
(d)    No payment made by any Subsidiary, any of the other Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from any Subsidiary, any of the other Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of the Company hereunder which shall,
notwithstanding any such payment (other than any payment made by the Company in
respect of the Obligations or any payment received or collected from the Company
in respect of the Obligations), remain liable for the Obligations up to the
maximum liability of the Company hereunder until the Obligations are paid in
full, no Letter of Credit shall be outstanding and the Commitments and Loans are
terminated.
2.2.    No Subrogation. Notwithstanding any payment or payments made by the
Company hereunder, or any set-off or application of funds of the Company by the
Administrative Agent or any Lender, the Company shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the applicable Subsidiary or against any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Obligations, nor shall the Company seek or be entitled to
seek any contribution or reimbursement from the Subsidiaries in respect of
payments made by the Company hereunder, until all amounts owing to the
Administrative Agent and the Lenders by the Subsidiaries on account of the
Obligations are paid in full, no Letter of Credit shall be outstanding and the
Commitments and Loans are terminated. If any amount shall be paid to the Company
on account of such subrogation rights at any time when all of the Obligations
shall not have been paid in full, such amount shall be held by the Company in
trust for the Administrative Agent and the Lenders, segregated from other funds
of the Company, and shall, forthwith upon receipt by the Company, be turned over
to the Administrative Agent in the exact form received by the Company (duly
indorsed by the Company to the Administrative Agent, if required), to be applied
against the Obligations, whether matured or unmatured, in such order as the
Administrative Agent may determine.





--------------------------------------------------------------------------------



8


2.3.    Amendments, etc. with respect to the Obligations. The Company shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against the Company and without notice to or further assent by the
Company, any demand for payment of any of the Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any Lender
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released. Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for the guarantee contained in this Section 2
or any property subject thereto.
2.4.    Guarantee Absolute and Unconditional. The Company waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon the guarantee contained in this Section 2 or acceptance of the guarantee
contained in this Section 2; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between the Company and the Subsidiaries, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in this Section 2. The Company waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Company or the applicable Subsidiary with respect to the
Obligations. The Company understands and agrees that the guarantee contained in
this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Subsidiary or any other Person against the Administrative Agent or any
Lender, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of the Company or any Subsidiary) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Subsidiaries for
the Obligations, or of the Company under the guarantee contained in this Section
2, in bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against the Company, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the Subsidiaries or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent or any Lender to make any
such demand, to pursue such other rights or remedies or to collect any payments
from the Company, any Subsidiary, or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Company, any Subsidiary or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve the Company
of any obligation or liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Administrative Agent or any Lender against the Company. For the purposes
hereof, “demand” shall include the commencement and continuance of any legal
proceedings.





--------------------------------------------------------------------------------



9


2.5.    Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company, any Borrower or any other Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Company, any Borrower or any other Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.
2.6.    Payments. The Company hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in the
applicable Agreed Currency at the office of the Administrative Agent located at
500 Stanton Christiana Road, NCC5, Floor 01, Newark, Delaware 19713-2107 or at
such other place and time specified by the Administrative Agent.
2.7.    Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this guarantee in respect of any Swap
Obligation (provided, however, that each Qualified Keepwell Provider shall only
be liable under this Section 2.7 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 2.7,
or otherwise under this guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified Keepwell Provider under this Section 2.7 shall
remain in full force and effect until such time as the Loans, the Reimbursement
Obligations and the other Obligations shall have been paid in full (other than
unasserted contingent obligations not yet due and payable), the Commitments have
been terminated and no Letters of Credit shall be outstanding. Each Qualified
Keepwell Provider intends that this Section 2.7 constitute, and this Section 2.7
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
SECTION 3.    DOMESTIC SUBSIDIARY GUARANTEE
3.1.    Domestic Subsidiary Guarantee
(a)    Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by the Company and its
Subsidiaries when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations (other than with respect to any Guarantor any
Excluded Swap Obligations of such Guarantor).
(b)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 3.2).
(c)    Each Guarantor agrees that the Obligations either solely or collectively,
may at any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guarantee contained in this Section 3
or affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.





--------------------------------------------------------------------------------



10


(d)    The guarantees contained in this Section 3 shall remain in full force and
effect until all the Obligations and the obligations of each Guarantor under the
guarantees contained in this Section 3 shall have been satisfied by payment in
full, no Letter of Credit shall be outstanding and the Commitments and Loans
shall be terminated, notwithstanding that from time to time during the term of
the Credit Agreement, the Company and its Subsidiaries may be free from any
Obligations.
(e)    No payment made by the Company, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from the Company, any of the Guarantors, any other guarantor
or any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Obligations or any payment received or collected from such
Guarantor in respect of the Obligations) remain liable for the Obligations up to
the maximum liability of such Guarantor hereunder until the Obligations are paid
in full, no Letter of Credit shall be outstanding and the Commitments and Loans
are terminated.
3.2.    Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 3.3. The provisions of
this Section 3.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.
3.3.    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Company or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Obligations nor shall any Guarantor seek or be entitled to
seek any contribution or reimbursement from the Company or any other Guarantor
in respect of payments made by such Guarantor hereunder, until all amounts owing
to the Administrative Agent and the Lenders by the Company or any Subsidiary on
account of the Obligations are paid in full, no Letter of Credit shall be
outstanding and the Commitments and Loans are terminated. If any amount shall be
paid to any Guarantor on account of such subrogation rights at any time when all
of the Obligations shall not have been paid in full, such amount shall be held
by such Guarantor in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine.
3.4.    Amendments, etc. with respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Obligations continued, and the Obligations or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived,





--------------------------------------------------------------------------------



11


surrendered or released by the Administrative Agent or any Lender, and the
Credit Agreement and the other Loan Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders or all Lenders, as the case may be) may deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Lender for the payment of the Obligations may
be sold, exchanged, waived, surrendered or released. Neither the Administrative
Agent nor any Lender shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Obligations or for
the guarantee contained in this Section 3 or any property subject thereto.
3.5.    Guarantees Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Administrative Agent or any Lender
upon any of the guarantees contained in this Section 3 or acceptance of the
guarantees contained in this Section 3; the Obligations and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 3; and all dealings between the Company and any of the Guarantors, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 3. Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Company or any of the Guarantors with respect to the
Obligations. Each Guarantor understands and agrees that the guarantees contained
in this Section 3 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Company or any other Person against the Administrative Agent or any Lender,
or (c) any other circumstance whatsoever (with or without notice to or knowledge
of the Company or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Obligations, or of such
Guarantor under the guarantee contained in this Section 3, in bankruptcy or in
any other instance. When making any demand hereunder or otherwise pursuing its
rights and remedies hereunder against any Guarantor, the Administrative Agent or
any Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Company,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Lender to make any such demand,
to pursue such other rights or remedies or to collect any payments from the
Company, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Company, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.
3.6.    Reinstatement. The guarantees contained in this Section 3 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Obligations, is rescinded or must otherwise
be restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar





--------------------------------------------------------------------------------



12


officer for, the Company or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.
3.7.    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in Dollars
or the applicable Agreed Currency at the office of the Administrative Agent
located at 500 Stanton Christiana Road, NCC5, Floor 01, Newark, Delaware
19713-2107 or at such other place and time specified by the Administrative
Agent.
3.8.    Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this guarantee in respect of any Swap
Obligation (provided, however, that each Qualified Keepwell Provider shall only
be liable under this Section 3.8 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 3.8,
or otherwise under this guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified Keepwell Provider under this Section 3.8 shall
remain in full force and effect until such time as the Loans, the Reimbursement
Obligations and the other Obligations shall have been paid in full (other than
unasserted contingent obligations not yet due and payable), the Commitments have
been terminated and no Letters of Credit shall be outstanding. Each Qualified
Keepwell Provider intends that this Section 3.8 constitute, and this Section 3.8
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
SECTION 4.    GRANT OF SECURITY INTEREST
Subject to Section 9.15, each Grantor hereby assigns and transfers to the
Administrative Agent, and hereby grants to the Administrative Agent, for the
ratable benefit of the Secured Parties, a security interest in, all of the
following property now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations:
(a)    all Receivables;
(b)    all Equipment;
(c)    all Inventory;
(d)    all Pledged Stock;
(e)    all books and records pertaining to the Collateral; and
(f)    to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing.
Notwithstanding any of the other provisions set forth in this Section 4, this
Agreement shall not constitute a grant of a security interest in any property to
the extent that such grant of a security interest is prohibited by any
Requirements of Law of a Governmental Authority, requires a consent not obtained
of any Governmental Authority pursuant to such Requirement of Law or is
prohibited by, or constitutes a breach or default under or results in the
termination of or requires any consent not obtained under, any contract,





--------------------------------------------------------------------------------



13


license, agreement, instrument or other document evidencing or giving rise to
such property or, in the case of any Pledged Stock, any applicable shareholder
or similar agreement, except to the extent that such Requirement of Law or the
term in such contract, license, agreement, instrument or other document or
shareholder or similar agreement providing for such prohibition, breach, default
or termination or requiring such consent is ineffective under applicable law.
Without limiting the foregoing, each of the Grantors that is a party to the
Existing Guarantee and Collateral Agreement hereby regrants, confirms, ratifies
and reaffirms the security interest granted to the Administrative Agent, for the
benefit of the Secured Parties, pursuant to the Existing Guarantee and
Collateral Agreement and agrees that such security interest (including, without
limitation, any filings made in connection therewith) remains in full force and
effect and is hereby ratified, reaffirmed and confirmed.
SECTION 5.    REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Company and each Subsidiary Borrower thereunder, each Grantor
hereby represents and warrants to the Administrative Agent and each Lender that
other than during any Unsecured Period:
5.1.    Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of the Collateral free and clear
of any and all Liens or claims of others. No financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, pursuant
to this Agreement or as are permitted by the Credit Agreement.
5.2.    Perfected First Priority Liens. The security interests granted pursuant
to this Agreement will constitute valid perfected security interests in all of
the Collateral in favor of the Administrative Agent, for the ratable benefit of
the Secured Parties, as collateral security for the Obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase any Collateral from such Grantor (other than
Inventory sold by such Grantor in the ordinary course of business and except as
otherwise permitted by the Credit Agreement), to the extent that perfection or
enforceability against third parties is obtainable by completion of the filings
and other actions set forth on Schedule 3 or any similar filings or other
actions in other jurisdictions in the United States of America and are prior to
all other Liens on the Collateral which have priority over the Liens on the
Collateral by operation of law and other Liens on the Collateral permitted by
the Credit Agreement.
5.3.    Jurisdiction of Organization. On the Effective Date, such Grantor’s
jurisdiction of organization and identification number from the jurisdiction of
organization (if any) are set forth on Schedule 3. Such Grantor has furnished to
the Administrative Agent a certified charter, certificate of incorporation or
other organizational document and good standing certificate as of a date which
is recent to the Effective Date.
5.4.    Domestic Subsidiaries. On the Effective Date, Schedule 4 sets forth a
true and complete list of the Domestic Subsidiaries.





--------------------------------------------------------------------------------



14


5.5.    Pledged Stock.
(a)    The shares of the Pledged Stock pledged by such Grantor hereunder
constitute all the issued and outstanding shares of all classes of the Capital
Stock of each Issuer owned by such Grantor or, in the case of Foreign Subsidiary
Voting Stock, if less, 65% of the outstanding Foreign Subsidiary Voting Stock of
each relevant Issuer.
(b)    All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.
(c)    Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Stock pledged by it hereunder, free of any and
all Liens or options in favor of, or claims of, any other Person, except the
security interest created by this Agreement and except as permitted under
Section 6.01 of the Credit Agreement.
5.6.    Receivables. During any Full Security Period,
(a)    None of the obligors on any Receivables (other than Receivables which,
when taken together with all other Receivables of each Grantor, have an
aggregate value less than or equal to $10,000,000) is a Governmental Authority.
(b)    The amounts represented by such Grantor to the Lenders from time to time
as owing to such Grantor in respect of the Receivables will at such times be
accurate in all material respects.
SECTION 6.    COVENANTS
Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations shall have
been paid in full, no Letter of Credit shall be outstanding and the Commitments
and Loans shall have terminated (other than Unliquidated Obligations), other
than during any Unsecured Period,
6.1.    Delivery of Certificated Securities. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
Certificated Security, such Certificated Security shall be promptly delivered to
the Administrative Agent, duly indorsed (including by delivery of related stock
powers) in a manner satisfactory to the Administrative Agent, to be held as
Collateral pursuant to this Agreement.
6.2.    Maintenance of Insurance. During any Full Security Period,
(a)    Such Grantor will maintain, with financially sound and reputable
companies, insurance policies (i) insuring the Inventory and Equipment against
loss by fire, explosion, theft and such other casualties as may be reasonably
satisfactory to the Administrative Agent and (ii) to the extent requested by the
Administrative Agent, insuring such Grantor, the Administrative Agent and the
Lenders against liability for personal injury and property damage relating to
such Inventory and Equipment, such policies to be in such form and amounts and
having such coverage as may be reasonably satisfactory to the Administrative
Agent and the Lenders.
(b)    All such insurance shall name the Administrative Agent as insured party
or loss payee.





--------------------------------------------------------------------------------



15


(c)    At the request of the Administrative Agent, the Company shall deliver to
the Administrative Agent (for distribution to the Lenders) a certificate of
insurance from a reputable insurance broker with respect to such insurance.
6.3.    Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and governmental charges or levies imposed upon a
material portion of the Collateral or in respect of income or profits therefrom,
as well as all claims of any kind against or with respect to the Collateral,
except that no such charge need be paid if the amount or validity thereof is
currently being contested in good faith by appropriate proceedings, reserves in
conformity with GAAP with respect thereto have been provided on the books of
such Grantor and such proceedings could not reasonably be expected to result in
the sale, forfeiture or loss of any material portion of the Collateral or any
interest therein.
6.4.    Maintenance of Perfected Security Interest; Further Documentation. Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in Section
5.2 and shall take commercially reasonable steps to defend such security
interest against the claims and demands of all Persons whomsoever other than
with respect to liens permitted by the Credit Agreement.
6.5.    Notices. The Company will advise the Administrative Agent (who will
advise the Lenders) promptly, in reasonable detail, of:
(a)    any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any material portion of the Collateral which
would materially and adversely affect the ability of the Administrative Agent to
exercise any of its remedies hereunder; and
(b)    the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.
(c)    At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Pledged Stock and any other relevant Collateral, taking any
actions necessary to enable the Administrative Agent to obtain “control” (within
the meaning of the applicable Uniform Commercial Code) with respect thereto.
6.6    Pledged Stock
(a)    If such Grantor shall become entitled to receive or shall receive any
stock certificate (including, without limitation, any certificate representing a
stock dividend or a distribution in connection with any reclassification,
increase or reduction of capital or any certificate issued in connection with
any reorganization), option or rights in respect of the Capital Stock of any
Issuer which is a direct or indirect Domestic Subsidiary of such Grantor and
which is Pledged Stock, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of the Pledged Stock, or otherwise
in respect thereof, such Grantor shall accept the same as the agent of the
Administrative Agent and the Lenders, hold the same in trust for the
Administrative Agent and the Lenders and deliver the same forthwith to the
Administrative Agent in the exact form received, duly indorsed (including by
delivery of related stock or bond powers) by





--------------------------------------------------------------------------------



16


such Grantor to the Administrative Agent, if required by the Credit Agreement,
together with an undated stock power covering such certificate duly executed in
blank by such Grantor to be held by the Administrative Agent, subject to the
terms hereof, as additional collateral security for the Obligations. Except as
otherwise permitted by the Credit Agreement, after an Event of Default has
occurred and any sums paid upon or in respect of the Collateral upon the
liquidation or dissolution of any Issuer shall be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Collateral or any property shall be distributed
upon or with respect to the Collateral pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Administrative Agent, be delivered
to the Administrative Agent to be held by it hereunder as additional collateral
security for such Obligations except to the extent permitted under Section 7.3.
If any sums of money or property so paid or distributed in respect of the
Collateral upon the liquidation or dissolution of any issuer not permitted by
the Credit Agreement shall be received by such Grantor, such Grantor shall,
until such money or property is paid or delivered to the Administrative Agent,
hold such money or property in trust for the Lenders, segregated from other
funds of such Grantor, as additional collateral security for the Obligations.
Without the prior written consent of the Administrative Agent or unless not
otherwise prohibited by the Credit Agreement, such Grantor will not (i) sell,
assign, transfer, exchange, or otherwise dispose of, or grant any option with
respect to, the Collateral (except pursuant to a transaction not prohibited by
the Credit Agreement), (ii) create, incur or permit to exist any Lien or option
in favor of, or any claim of any Person with respect to, any of the Collateral,
or any interest therein, except for the security interests created by this
Agreement or otherwise permitted by the Credit Agreement or (iii) enter into any
agreement or undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Collateral.
In the case of each Grantor which is an Issuer, such Issuer agrees that (i) it
will be bound by the terms of this Agreement relating to the Pledged Stock
issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 6.5 with
respect to the Pledged Stock issued by it and (iii) the terms of Sections 7.3(c)
and 7.7 shall apply to it, mutatis mutandis, with respect to all actions that
may be required of it pursuant to Section 7.3(c) or 7.7 with respect to the
Pledged Stock issued by it.
6.7.    Receivables. During any Full Security Period,
(a)    Other than in the ordinary course of business, such Grantor will not (i)
grant any extension of the time of payment of any Receivable, (ii) compromise or
settle any Receivable for less than the full amount thereof, (iii) release,
wholly or partially, any Person liable for the payment of any Receivable, (iv)
allow any credit or discount whatsoever on any Receivable or (v) amend,
supplement or modify any Receivable, in each case, in any manner that could
materially adversely affect the value thereof.
(b)    Anything contained in this Agreement to the contrary notwithstanding, the
Grantors, or any of them, shall have the right to enter into one or more
Receivables Purchase Facilities, as contemplated by the Credit Agreement, and
the Administrative Agent shall execute any and all documents reasonably
necessary to release its security interest in the Receivables which become Sold
Receivables upon the consummation of such Receivables Purchase Facility(ies).





--------------------------------------------------------------------------------



17


SECTION 7.    REMEDIAL PROVISIONS


7.1.    Certain Matters Relating to Receivables. During any Full Security
Period,
(a)    The Administrative Agent shall have the right after the occurrence and
during the continuance of an Event of Default to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the Administrative Agent may require in connection with such test verifications.
At any time and from time to time, after the occurrence and during the
continuance of an Event of Default, upon the Administrative Agent’s request and
at the expense of the relevant Grantor, such Grantor shall cause independent
public accountants or others satisfactory to the Administrative Agent to furnish
to the Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.
(b)    The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Administrative Agent if required,
in a Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Lenders only as provided in Section 7.5, and (ii) until so turned
over, shall be held by such Grantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Grantor. Each such deposit of
Proceeds of Receivables shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.
(c)    At the Administrative Agent’s request, after the occurrence and during
the continuance of an Event of Default, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.
7.2.    Communications with Obligors; Grantors Remain Liable. During any Full
Security Period,
(a)    The Administrative Agent in its own name or in the name of others may at
any time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.
(b)    Upon the written request of the Administrative Agent at any time after
the occurrence and during the continuance of an Event of Default, each Grantor
shall notify obligors on its Receivables that the Receivables have been assigned
to the Administrative Agent for the ratable benefit of the Secured Parties and
that payments in respect thereof shall be made directly to the Administrative
Agent.
(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of its Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Administrative Agent nor any Lender shall have any obligation or liability under
any Receivable (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the receipt by the Administrative





--------------------------------------------------------------------------------



18


Agent or any Lender of any payment relating thereto, nor shall the
Administrative Agent or any Lender be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.
7.3.    Pledged Stock
(a)    Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 7.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Stock, to the extent not prohibited by the Credit
Agreement, to pay and declare dividends to the extent permitted by the Credit
Agreement and to exercise all voting and corporate rights with respect to the
Pledged Stock; provided, however, that no vote shall be cast or corporate right
exercised or other action taken which would result in any violation of any
provision of the Credit Agreement, this Agreement or any other Loan Document.
(b)    If an Event of Default shall occur and be continuing and the
Administrative Agent shall give written notice of its intent to exercise such
rights to the relevant Grantor or Grantors, (i) the Administrative Agent shall
have the right to receive any and all cash dividends, payments or other Proceeds
paid in respect of the Pledged Stock and make application thereof to the
Obligations in accordance with Section 7.5 below, and (ii) any or all of the
Pledged Stock shall be registered in the name of the Administrative Agent or its
nominee, and the Administrative Agent or its nominee may thereafter exercise (x)
all voting, corporate and other rights pertaining to such Pledged Stock at any
meeting of shareholders of the relevant Issuer or Issuers or otherwise and
(y) any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Pledged Stock as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Stock upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any Issuer, or upon the exercise by any Grantor or the
Administrative Agent of any right, privilege or option pertaining to such
Pledged Stock, and in connection therewith, the right to deposit and deliver any
and all of the Pledged Stock with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Administrative Agent may determine), all without liability except to account for
property actually received by it, but the Administrative Agent shall have no
duty to any Grantor to exercise any such right, privilege or option and shall
not be responsible for any failure to do so or delay in so doing.
(c)    Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Stock pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Stock directly to the Administrative Agent.
7.4.    Proceeds to be Turned Over To Administrative Agent. If an Event of
Default shall occur and be continuing, all Proceeds received by any Grantor
consisting of cash, checks and other near-cash items shall be held by such
Grantor in trust for the Administrative Agent and the Lenders, segregated from
other funds of such Grantor, and shall, forthwith upon receipt by such Grantor,
be turned over to the





--------------------------------------------------------------------------------



19


Administrative Agent in the exact form received by such Grantor (duly indorsed
by such Grantor to the Administrative Agent, if required). All Proceeds received
by the Administrative Agent under this Section 7.4 shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control. All Proceeds while held by the Administrative Agent in a Collateral
Account (or by such Grantor in trust for the Administrative Agent and the
Lenders) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 7.5.
7.5.    Application of Proceeds. At such intervals as may be agreed upon by the
Company and the Administrative Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent's election,
the Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Section 2, in payment of the Obligations in the
following order:
First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;
Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;
Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and
Fourth, any balance remaining after the Obligations shall have been paid in
full, no Letters of Credit shall be outstanding and the Commitments shall have
been terminated shall be paid over to the Company or to whomsoever may be
lawfully entitled to receive the same.
Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.
7.6.    Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law. Without limiting the generality of the foregoing,
the Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any Lender shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises





--------------------------------------------------------------------------------



20


or elsewhere. The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 7.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Administrative Agent and the Lenders
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, in accordance with Section 7.5 of this agreement, and only after
such application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including, without limitation, Section
9-615(a)(3) of the New York UCC, need the Administrative Agent account for the
surplus, if any, to any Grantor. To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against the
Administrative Agent or any Lender arising out of the exercise by them of any
rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.
7.7.    Registration Rights
(a)    If the Administrative Agent shall determine to exercise its right to sell
any or all of the Pledged Stock pursuant to Section 7.6, and if in the opinion
of the Administrative Agent it is necessary or advisable to have the Pledged
Stock, or that portion thereof to be sold, registered under the provisions of
the Securities Act, the relevant Grantor will cause the Issuer thereof to (i)
execute and deliver, and cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Administrative Agent,
necessary or advisable to register the Pledged Stock, or that portion thereof to
be sold, under the provisions of the Securities Act, (ii) use its best efforts
to cause the registration statement relating thereto to become effective and to
remain effective for a period of one year from the date of the first public
offering of the Pledged Stock, or that portion thereof to be sold, and (iii)
make all amendments thereto and/or to the related prospectus which, in the
opinion of the Administrative Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.
(b)    Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.
(c)    Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 7.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 7.7 will cause irreparable injury to the Administrative Agent and the
Lenders, that the Administrative Agent and the Lenders





--------------------------------------------------------------------------------



21


have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section 7.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred under the
Credit Agreement.
7.8.    Deficiency. Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Lender to collect such deficiency.
SECTION 8.    THE ADMINISTRATIVE AGENT
8.1.    Administrative Agent’s Appointment as Attorney-in-Fact, etc
(a)    Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;
(ii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(iii)    execute, in connection with any sale provided for in Section 7.6 or
7.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
(iv)    direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (1) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (2) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (3) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (4) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (5) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
and (6) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral





--------------------------------------------------------------------------------



22


as fully and completely as though the Administrative Agent were the absolute
owner thereof for all purposes, and do, at the Administrative Agent’s option and
such Grantor’s expense, at any time, or from time to time, all acts and things
which the Administrative Agent deems necessary to protect, preserve or realize
upon the Collateral and the Administrative Agent’s and the Lenders’ security
interests therein and to effect the intent of this Agreement, all as fully and
effectively as such Grantor might do.
Anything in this Section 8.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 8.1(a) unless an Event of Default shall
have occurred and be continuing.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c)    The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 8.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due ABR Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.
(d)    All powers, authorizations and agencies contained in this Agreement are
coupled with an interest and are irrevocable until this Agreement is terminated
and the security interests created hereby are released.
8.2.    Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession is to comply with Section 9-207 of the New York UCC. Neither
the Administrative Agent, any Lender nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the Lenders hereunder are solely to
protect the Administrative Agent’s and the Lenders’ interests in the Collateral
and shall not impose any duty upon the Administrative Agent or any Lender to
exercise any such powers. The Administrative Agent and the Lenders shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.
8.3.    Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor hereby ratifies and authorizes the filing by the Administrative Agent of
any financing statement solely with respect to the Collateral made prior to the
Effective Date. A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.
8.4.    Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the





--------------------------------------------------------------------------------



23


Administrative Agent or the exercise or non-exercise by the Administrative Agent
of any option, voting right, request, judgment or other right or remedy provided
for herein or resulting or arising out of this Agreement shall, as between the
Administrative Agent and the Lenders, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Lenders with full and valid authority so to act or refrain from acting, and
no Grantor shall be under any obligation, or entitlement, to make any inquiry
respecting such authority.
SECTION 9.    MISCELLANEOUS
9.1.    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 9.02 of the Credit Agreement.
9.2.    Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 9.01 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.
9.3.    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 9.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
9.4.    Expenses; Indemnity
(a)    Each Grantor agrees to pay or reimburse each Lender and the
Administrative Agent and its Affiliates for all its reasonable and documented
out-of-pocket expenses incurred in collecting against such Grantor under the
guarantees contained in Section 2 or 3, as applicable, or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Grantor is a party, including, without limitation, the reasonable and
documented fees, charges and disbursements of one primary counsel (and
specialist counsel as may reasonably be required by the Administrative Agent and
one additional local counsel in each applicable jurisdiction) for the
Administrative Agent (whether or not the transactions contemplated hereby shall
be consummated).
(b)    Each Grantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel,
incurred by or asserted against any such Grantor arising out of, in connection
with, or as a result the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Company would be required to
do so pursuant to Section 9.03 of the Credit Agreement.





--------------------------------------------------------------------------------



24


(c)    The agreements in this Section 9.4 shall survive and remain in full force
and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.
9.5.    Successors and Assigns. This provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby or by the express terms of the Credit
Agreement; provided that no Grantor may assign, transfer or delegate any of its
rights or obligations under this Agreement without the prior written consent of
the Administrative Agent.
9.6.    Right of Set-Off. If an Event of Default shall have occurred and be
continuing, the Administrative Agent and each Lender and their Affiliates, is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set-off and apply any and all deposits (general or special,
time or demand, provisional or final and in whatever currency denominated), at
any time held and the other obligations at any time owing by the Administrative
Agent or such Lender or their respective Affiliates to or for the credit or the
account of such Grantor, or any part thereof in such amounts as the
Administrative Agent or such Lender may elect, against and on account of the
obligations and liabilities of such Grantor to the Administrative Agent or such
Lender hereunder and claims of every nature and description of the
Administrative Agent or such Lender against such Grantor, in any currency,
whether arising hereunder, under the Credit Agreement, any other Loan Document
or otherwise, as the Administrative Agent or such Lender may elect. The
Administrative Agent and each Lender shall notify such Grantor promptly of any
such set-off and the application made by the Administrative Agent or such Lender
of the proceeds thereof, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of the
Administrative Agent and each Lender under this Section 9.6 are in addition to
other rights and remedies (including, without limitation, other rights of
set-off) which the Administrative Agent or such Lender may have; provided, that
to the extent prohibited by applicable law as described in the definition of
“Excluded Swap Obligation”, no amounts received from , or set off with respect
to, any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor.
9.7.    Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.
9.8.    Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
9.9.    Section Headings. The Section headings used herein are for convenience
of reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
9.10.    Integration. This Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
thereof, and supersede any and all previous agreements and understandings, oral
or written, relating to the matter hereof. There are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to subject matter hereof and thereof not expressly set forth or referred to
herein or in the other Loan Documents.





--------------------------------------------------------------------------------



25


9.11.    GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
9.12.    Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably
and unconditionally:
(a)    submits, for itself and its property, to the exclusive jurisdiction of
the United States District Court for the Southern District of New York sitting
in the Borough of Manhattan (or if such court lacks subject matter jurisdiction,
the Supreme Court of the State of New York sitting in the Borough of Manhattan),
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to any Loan Document, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such Federal (to the extent permitted by law) or
New York State court;
(b)    waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (a) of this Section. Each
Grantor hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to such Grantor at its address referred to in Section 9.2 or at such other
address of which the Administrative Agent shall have been notified pursuant
thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, indirect, consequential or punitive damages.
9.13.    Acknowledgments. Each Grantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.
9.14.    Additional Guarantors and Grantors. Each Domestic Subsidiary that is
required to become a party to this Agreement pursuant to Section 5.11(b) of the
Credit Agreement shall become a





--------------------------------------------------------------------------------



26


Guarantor and Grantor for all purposes of this Agreement upon execution and
delivery by such Domestic Subsidiary of an Assumption Agreement in the form of
Annex 1 hereto.
9.15.    Releases; Reinstatement.
(a)     At such time as the Loans, the Reimbursement Obligations and the other
Obligations shall have been paid in full (other than unasserted contingent
obligations not yet due and payable), the Commitments have been terminated and
no Letters of Credit shall be outstanding, the Collateral shall be released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall deliver
to such Grantor any Collateral held by the Administrative Agent hereunder, and
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.
(b)    If any of the Collateral shall be sold, transferred or otherwise disposed
of by any Grantor in a transaction permitted by the Credit Agreement, then such
Collateral shall be sold free and clear of any liens created by this Agreement
and the Administrative Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral. At the request and sole expense of the Company, a Subsidiary
Guarantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise disposed of in a transaction permitted by the Credit Agreement;
provided that the Company shall have delivered to the Administrative Agent, at
least ten Business Days prior to the date of the proposed release, a written
request for release identifying the relevant Subsidiary Guarantor and the terms
of the sale or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a certification
by the Company stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents.
(c)    At such time as the Specified Conditions shall be in effect, the Company
shall have the right by written notice to the Administrative Agent to require
all Collateral be released from any security interest created hereby. On any
such date (a “Ratings Release Date”), all rights to the Collateral shall
transfer and revert to the Company and the Guarantors (the period from and after
any such date (and prior to a reinstatement required pursuant to Section
9.15(d)), an “Unsecured Period”). On any such Ratings Release Date, the Grantors
shall be authorized and the Administrative Agent hereby authorizes each Grantor,
to prepare and record UCC termination statements with respect to any financing
statements recorded by the Administrative Agent hereunder. At the request and
sole expense of the Company following a Ratings Release Date, the Administrative
Agent shall deliver to the Company any Collateral (including certificates
representing the Pledged Stock) held by the Administrative Agent hereunder, and
execute and deliver to the Company such documents as the Company shall
reasonably request to evidence such termination.
(d)    Notwithstanding clause (c) of this Section 9.15, in the event that the
Specified Conditions shall no longer be in effect at any time during an
Unsecured Period, the Collateral shall be reinstated in full within sixty days
of such event, along with any necessary UCC filings, modifications to the
Schedules hereto and such other actions requested by the Administrative Agent as
are reasonably necessary to grant a first priority perfected security interest
(subject to Liens otherwise permitted by this Agreement and the Credit
Agreement) in such Collateral.





--------------------------------------------------------------------------------



27


(e)    The Administrative Agent, at the request and sole expense of the Company,
shall execute and deliver to the Company all releases or other documents
reasonably necessary or desirable for the release of the Liens on the Capital
Stock of each of ASEF B.V., Scotts Holdings Limited, Scotts France Holdings
SARL, and SMG Germany GmbH (in each case without recourse and without
representation or warranty).
9.16.    Conflict of Laws. Notwithstanding anything to the contrary herein, in
the event that any provision of any pledge, charge or foreign equivalent
executed by any Foreign Subsidiary and governed by the laws of the applicable
foreign jurisdiction is inconsistent with any corresponding provision in this
Agreement, the provision in such pledge, charge or foreign equivalent shall
govern.
9.17.    WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).
9.18    Amendment and Restatement. Each Grantor party to the Existing Guarantee
and Collateral Agreement affirms its duties and obligations under the terms and
conditions of the Existing Guarantee and Collateral Agreement, and agrees that
its obligations outstanding under the Existing Guarantee and Collateral
Agreement, as amended and restated as of the date hereof by this Agreement,
remain in full force and effect and are hereby ratified, reaffirmed and
confirmed. Each Grantor acknowledges and agrees with the Administrative Agent
that the Existing Guarantee and Collateral Agreement is amended, restated, and
superseded in its entirety pursuant to the terms hereof.


[Remainder of page intentionally left blank]







--------------------------------------------------------------------------------


    


IN WITNESS WHEREOF, each of the undersigned has caused this Fifth Amended and
Restated Guarantee and Collateral Agreement to be duly executed and delivered as
of the date first above written.
JPMORGAN CHASE BANK, N.A., as Administrative Agent
 
By: /s/ ANNA KOSTENKO         
Name: Anna Kostenko
Title: Vice President
 





Signature Page to Fifth Amended and Restated Guarantee and Collateral Agreement

--------------------------------------------------------------------------------


    


THE SCOTTS MIRACLE-GRO COMPANY




By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Vice President and Corporate Treasurer
 
THE SCOTTS COMPANY LLC




By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Vice President and Treasurer
 
MIRACLE-GRO LAWN PRODUCTS, INC.




By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Vice President and Treasurer
 
OMS INVESTMENTS, INC.




By /s/ AIMEE M. DELUCA            
Name: Aimee M. DeLuca
Title: President and Chief Executive Officer
 
HYPONEX CORPORATION




By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Vice President and Treasurer
 



Signature Page to Fifth Amended and Restated Guarantee and Collateral Agreement

--------------------------------------------------------------------------------

    


SCOTTS PRODUCTS CO.




By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Vice President and Treasurer
 
SCOTTS PROFESSIONAL PRODUCTS CO.




By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Vice President and Treasurer
 
SCOTTS-SIERRA INVESTMENTS LLC




By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Vice President and Treasurer
 
SLS HOLDNGS, INC.




By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Vice President and Treasurer
 
SWISS FARMS PRODUCTS, INC.




By /s/ AIMEE M. DELUCA            
Name: Aimee M. DeLuca
Title: President and Chief Executive Officer
 



Signature Page to Fifth Amended and Restated Guarantee and Collateral Agreement

--------------------------------------------------------------------------------

    


SCOTTS MANUFACTURING COMPANY




By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Vice President and Treasurer
 
SCOTTS TEMECULA OPERATIONS, LLC




By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Vice President and Treasurer
 
SANFORD SCIENTIFIC, INC.




By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Vice President and Treasurer
 
SMG GROWING MEDIA, INC.




By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Vice President and Treasurer
 
GUTWEIN & CO., INC.




By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Vice President and Treasurer



Signature Page to Fifth Amended and Restated Guarantee and Collateral Agreement

--------------------------------------------------------------------------------

    


 
ROD MCLELLAN COMPANY




By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Vice President and Treasurer
 
SMGM LLC




By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Vice President and Treasurer
 
SMG ITO HOLDINGS, INC.




By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Vice President and Treasurer
 
GENSOURCE, INC.




By /s/ JAMES A. SCHROEDER         
Name: James A. Schroeder
Title: Treasurer
 



Signature Page to Fifth Amended and Restated Guarantee and Collateral Agreement

--------------------------------------------------------------------------------

    


HAWTHORNE HYDROPONICS LLC




By /s/ ALBERT J. MESSINA         
Name: Albert J. Messina
Title: Vice President and Treasurer
 
HGCI, INC.




By /s/ AIMEE M. DELUCA            
Name: Aimee M. DeLuca
Title: Vice President
 
THE HAWTHORNE GARDENING COMPANY




By /s/ ALBERT J. MESSINA         
Name: Albert J. Messina
Title: Vice President and Treasurer









Signature Page to Fifth Amended and Restated Guarantee and Collateral Agreement

--------------------------------------------------------------------------------


    


SCHEDULE 1
NOTICE ADDRESS OF EACH GUARANTOR
1.
The Scotts Miracle-Gro Company

14111 Scottslawn Road
Marysville, OH 43041
Attn: Ivan C. Smith


2.
The Scotts Company LLC

14111 Scottslawn Road
Marysville, OH 43041
Attn: Ivan C. Smith


3.
Miracle-Gro Lawn Products, Inc.

14111 Scottslawn Road
Marysville, OH 43041
Attn: Ivan C. Smith


4.
OMS Investments, Inc.

10250 Constellation Blvd, Suite 2800
Los Angeles, CA 90067
Attn: Luis A. Rodriguez


5.
Hyponex Corporation

14111 Scottslawn Road
Marysville, OH 43041
Attn: Ivan C. Smith


6.
Scotts Products Co.

14111 Scottslawn Road
Marysville, OH 43041
Attn: Ivan C. Smith


7.
Scotts Professional Products Co.

14111 Scottslawn Road
Marysville, OH 43041
Attn: Ivan C. Smith


8.
Scotts-Sierra Investments LLC

1105 North Market Street
Wilmington, DE 19899
Attn: Kristina Francis


9.
Swiss Farms Products, Inc.

3993 Howard Hughes Parkway, Suite 250
Las Vegas, NV 89169-6754
Attn: Garry J. Hills









--------------------------------------------------------------------------------

    


10.
Scotts Manufacturing Company

14111 Scottslawn Road
Marysville, OH 43041
Attn: Ivan C. Smith


11.
Scotts Temecula Operations, LLC

14111 Scottslawn Road
Marysville, OH 43041
Attn: Ivan C. Smith


12.
Sanford Scientific, Inc.

14111 Scottslawn Road
Marysville, OH 43041
Attn: Ivan C. Smith


13.
SMG Growing Media, Inc.

14111 Scottslawn Road
Marysville, OH 43041
Attn: Ivan C. Smith


14.
Rod McLellan Company

14111 Scottslawn Road
Marysville, OH 43041
Attn: Ivan C. Smith


15.
Gutwein & Co, Inc.

14111 Scottslawn Road
Marysville, OH 43041
Attn: Ivan C. Smith


16.
SMGM LLC

14111 Scottslawn Road
Marysville, OH 43041
Attn: Ivan C. Smith


17.
GenSource, Inc.    

563 S. Crown Hill Road
Orrville, OH 44667
Attn: Aimee DeLuca


18.
HGCI, Inc.    

3993 Howard Hughes Parkway, Suite 250
Las Vegas, NV 89169
Attn: Aimee DeLuca


19.
Hawthorne Hydroponics LLC    

800 Port Washington Boulevard
Port Washington, NY 11050
Attn: Ivan C. Smith





--------------------------------------------------------------------------------

    




20.
The Hawthorne Gardening Company    

800 Port Washington Boulevard
Port Washington, NY 11050
Attn: Ivan C. Smith


21.
SLS Holdings, Inc.

14111 Scottslawn Road
Marysville, OH 43041
Attn: Ivan C. Smith


22.
SMG ITO Holdings, Inc.

14111 Scottslawn Road
Marysville, OH 43041
Attn: Ivan C. Smith









--------------------------------------------------------------------------------


    


SCHEDULE 2


DESCRIPTION OF PLEDGED STOCK


1.
Pledged Stock of Domestic Subsidiaries



Issuer
Owner
Class of Stock
Certificate No.
No. of Shares
Scotts Manufacturing Company
The Scotts Miracle-Gro Company
Common shares, $.01 par value
3
1000
Miracle-Gro Lawn Products, Inc.
Scotts Manufacturing Company
Voting common stock, without par value
V14
1,000
Non-voting common stock, without par value
NV12
999.8
Hyponex Corporation
SMG Growing Media, Inc.
Common stock,
$.01 par value
5
100
Scotts Products Co.
The Scotts Miracle-Gro Company
Common stock without par value
4
100
Scotts Professional Products Co.
The Scotts Miracle-Gro Company
Common stock without par value
4
100
Scotts-Sierra Investments LLC
SMGM LLC
Membership Units
1
100
Sanford Scientific, Inc.
The Scotts Miracle-Gro Company
Common stock
9
99
Gutwein & Co., Inc.


The Scotts Miracle-Gro Company
Common stock
182
1,000
SMG Growing Media, Inc.
The Scotts Miracle-Gro Company
Common stock
1
100
Rod McLellan Company
SMG Growing Media, Inc.
Common stock
189
100
The Scotts Company LLC
The Scotts Miracle-Gro Company
Limited liability company interest (not certificated)
N/A
N/A
Scotts Temecula Operations, LLC
OMS Investments, Inc.
Limited liability company interest (not certificated)
N/A
N/A
SMGM LLC
The Scotts Miracle-Gro Company
Limited liability company interest (not certificated)
N/A
N/A
GenSource, Inc.
The Scotts Miracle-Gro Company
Common stock
1
100
The Hawthorne Gardening Company
SMG Growing Media, Inc.
Common stock
1
100
Hawthorne Hydroponics LLC
The Hawthorne Gardening Company
Limited liability company interest (not certificated)
N/A
N/A
SLS Holdings, Inc.
The Scotts Miracle-Gro Company
Common stock
1
1,000
SMG ITO Holdings, Inc.
The Scotts Miracle-Gro Company
Common stock
1
100








--------------------------------------------------------------------------------

    




2.
Pledged Stock of Foreign Subsidiaries



Issuer
Owner
Percentage Pledged
Scotts Luxembourg S.à.r.l.
The Scotts Miracle-Gro Company
65% of Voting Capital Stock and of the CPECs
Scotts Canada Limited
Scotts-Sierra Investments LLC
65% of Voting Capital Stock
Hawthorne Canada Limited
The Hawthorne Gardening Company
65% of Voting Capital Stock
Hawthorne Holdings B.V.
The Hawthorne Gardening Company
65% of Voting Capital Stock








--------------------------------------------------------------------------------


    


SCHEDULE 3


JURISDICTION OF ORGANIZATION AND IDENTIFICATION NUMBERS


Company
State
ID Number
The Scotts Miracle-Gro Company
Ohio
1501530
The Scotts Company LLC
Ohio
1503259
Miracle-Gro Lawn Products, Inc.
New York
1772705 (tax only)
OMS Investments, Inc.
Delaware
2435730
Hyponex Corporation
Delaware
2162423
Scotts Products Co.
Ohio
744802
Scotts Professional Products Co.
Ohio
744807
Scotts-Sierra Investments LLC
Delaware
2512334
Swiss Farms Products, Inc.
Delaware
2948445
Scotts Manufacturing Company
Delaware
1369282
Scotts Temecula Operations, LLC
Delaware
3426222
Sanford Scientific, Inc.
New York
1072783
SMG Growing Media, Inc.
Ohio
1567999
Rod McLellan Company
California
C0358446
Gutwein & Co, Inc.
Indiana
194186-148
SMGM LLC
Ohio
1504870
GenSource, Inc.
Ohio
2381889
The Hawthorne Gardening Company
Delaware
5534679
Hawthorne Hydroponics LLC
Delaware
5658815
HGCI, Inc.
Nevada
NV20151154136 (Nevada Business ID Number)
SLS Holdings, Inc.
Delaware
5886200
SMG ITO Holdings, Inc.
Ohio
4027055










--------------------------------------------------------------------------------


    


ACTIONS WITH RESPECT TO PLEDGED STOCK AND OTHER COLLATERAL


Delivery of Pledged Stock to JPMorgan Chase Bank, N.A., as Administrative Agent
(the “Administrative Agent”), indorsed by an effective indorsement or
accompanied by undated stock powers with respect thereto, duly indorsed in blank
by an effective indorsement. Additionally, the Administrative Agent shall have
made the filings described in Schedules 3.19(ii) and 3.19(iii) of the Credit
Agreement.







--------------------------------------------------------------------------------


    


SCHEDULE 4
DOMESTIC SUBSIDIARIES


NAME
 
JURISDICTION OF FORMATION
 
 
 
GenSource, Inc.
 
Ohio
Gutwein & Co., Inc.
 
Indiana
OMS Investments, Inc.
 
Delaware
   Scotts Temecula Operations, LLC
 
Delaware
Sanford Scientific, Inc.
 
New York
Scotts Global Investments, Inc.
 
Delaware
Scotts Global Services, Inc.
 
Ohio
Scotts Manufacturing Company
 
Delaware
   Miracle-Gro Lawn Products, Inc.
 
New York
Scotts Products Co.
 
Ohio
Scotts Professional Products Co.
 
Ohio
SMG Growing Media, Inc.
 
Ohio
   AeroGrow International, Inc.1
 
Nevada
   Hyponex Corporation
 
Delaware
   Rod McLellan Company
 
California
   The Hawthorne Gardening Company
 
Delaware
      Hawthorne Hydroponics LLC
 
Delaware
           Columbia River Industrial Holdings, LLC
 
Washington
   HGCI, Inc.
 
Nevada

SMG ITO Holdings, Inc.
 
 Ohio
   Seamless Control LLC2
 
Delaware
SLS Holdings, Inc.
 
Delaware



1 SMG Growing Media, Inc.’s ownership is 80.5%.
2 SMG ITO Holdings, Inc.'s ownership is 51.0%





 
 
 
SMGM LLC
 
Ohio
   Scotts-Sierra Investments LLC
 
Delaware
Swiss Farms Products, Inc.
 
Delaware
The Scotts Company LLC
 
Ohio








--------------------------------------------------------------------------------


    


SCHEDULE 5
SUBSIDIARIES WHOSE CAPITAL STOCK IS NOT PLEDGED
•
Scotts Global Investments, Inc., a Delaware corporation

•
Scotts Global Services, Inc., an Ohio corporation

•
OMS Investments, Inc., a Delaware corporation

•
Swiss Farms Products, Inc., a Delaware corporation

•
HGCI, Inc., a Nevada corporation

•
AeroGrow International, Inc., a Nevada corporation*

•
Scotts Servicios, S.A. de C.V. (Mexico)

•
Scotts de Mexico S.A. de C.V. (Mexico)

•
Seamless Control LLC, a Delaware limited liability company (51%)

•
Scotts Gardening Fertilizer (Wuhan) Co., Ltd., a Chinese entity

•
Can-Filters Chile SpA, a Chilean entity



*SMG Growing Media, Inc. owns a 80.5% interest in this entity on the Effective
Date





--------------------------------------------------------------------------------






Annex 1 to
Fifth Amended and Restated Guarantee and Collateral Agreement






ASSUMPTION AGREEMENT, dated as of ________________, 20__, made by
______________________________, a ______________ corporation (the “Additional
Grantor”), in favor of JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the banks and other financial
institutions (the “Lenders”) parties to the Credit Agreement referred to below.
All capitalized terms not defined herein shall have the meaning ascribed to them
in such Credit Agreement.


W I T N E S S E T H :
WHEREAS, The Scotts Miracle-Gro Company, an Ohio corporation (the “Company”),
the Subsidiary Borrowers, the Lenders, the Administrative Agent, the
Documentation Agent and the Syndication Agent have entered into a Fifth Amended
and Restated Credit Agreement, dated as of July 5, 2018 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the Company and certain of its
Affiliates (other than the Additional Grantor) have entered into the Fifth
Amended and Restated Guarantee and Collateral Agreement, dated as of July 5,
2018 (as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) in favor of the Administrative Agent for
the ratable benefit of the Secured Parties;
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
1.    Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 9.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Guarantor and as a Grantor thereunder with the same
force and effect as if originally named therein as a as a Guarantor and Grantor
and, without limiting the generality of the foregoing, hereby expressly assumes
all obligations and liabilities of a Guarantor and a Grantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in the Schedules to the Guarantee and Collateral Agreement. The Additional
Grantor hereby represents and warrants that each of the representations and
warranties contained in Section 5 of the Guarantee and Collateral Agreement is
true and correct on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.
2.    Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------

2


IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.




[ADDITIONAL GRANTOR]




By:___________________________
Name:
Title:    







--------------------------------------------------------------------------------


    


Annex 1-A to
Assumption Agreement






Supplement to Schedule 1






Supplement to Schedule 2






Supplement to Schedule 3






Supplement to Schedule 4













